OPINION AND ORDER
The Kentucky Bar Association preferred reciprocal discipline charges against the respondent, Nile Baker Smith, for his violation of the equivalent of Supreme Court Rule 3.130-1.3, 1.4, 1.15(b), 1.16(d) and 8.3.
The Disciplinary Commission of the Supreme Court of Arizona had instituted 30 *431charges against respondent which included acts of accepting attorney fees from clients, failing to perform the legal services for which he had been employed, failing to refund unearned attorney fees, failing to communicate with his clients and abandoning his practice in Arizona, and, additionally, he was ordered to make restitution payable to 23 of his former clients.
A response has not been filed and the Warning Order Attorney has reported that he is unable to make a defense.
WHEREFORE, IT IS ORDERED that the respondent be, and he is hereby, disbarred from the practice of law in the Commonwealth of Kentucky.
The respondent is ordered to notify all courts in which he has matters pending, all clients for whom he is actively involved in litigation and similar legal matters, of his inability to continue to represent them and of the necessity and urgency of promptly retaining new counsel. Such notification shall be by letter duly placed in the United States mail within 10 days of the date of this order, and respondent shall simultaneously provide a copy of all such letters to the director of the Kentucky Bar Association.
The respondent shall seek reinstatement only under the provisions of SCR 3.520, and the respondent shall pay the costs of this action.
This order shall constitute a public record.
All concur.
ENTERED: March 12, 1992.
/s/ Robert F. Stephens
Chief Justice